Case 2:19-cv-00463-RAJ-LRL Document 578 Filed 03/04/21 Page 1 of 1 PageID# 20929


                                                                                          FILED
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                             MAR - 4 2021
                                        Norfolk Division
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                          NOnFOLK, VA
  D&M FARMS, MARK HASTY, DUSTIN
  LAND, ROCKY CREEK PEANUT FARMS,
  LLC,DANIEL HOWELL,and, LONNIE
  GILBERT,individually and on behalf
 of all others similarly situated;

                Plaintiffs,

  V.                                                         CIVIL ACTION NO. 2:19-cv-463


 BIRDSONG CORPORATION, GOLDEN
 PEANUT COMPANY,LLC,and OLAM
 PEANUT SHELLING COMPANY,INC.

                Defendants.


                                            ORDER


        On March 3. 2021. ihc Court entered Us Memorandum Opinion and Order (the "Order")

 in response to PlaintifT s Motion for Final Approval of Settlements. ECF No. 577. That Order is

  hereby VACATED.

        The Court DIRECTS the Clerk to provide copies of this order to counsel of record.

 IT IS SO ORDERED.



 Norfolk. Virginia
  March 4.2021                                                STATES            CTJUDGE
